Citation Nr: 0934597	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an initial compensable evaluation for anxiety 
disorder prior to April 20, 1999, to include a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which granted service connection for an 
anxiety disorder and assigned a noncompensable evaluation 
effective from July 12, 1981, and a 70 percent disability 
evaluation effective from April 20, 1999.  That decision also 
granted entitlement to TDIU effective from April 20, 1999.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2004, 
and that development was completed by the Appeals Management 
Center.  

In July 2006, the Board issued a decision denying entitlement 
to an earlier effective date prior to April 20, 1999, for the 
assignment of a compensable evaluation for service-connected 
anxiety disorder, to include a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a January 2009 Order, the Court 
vacated the July 2006 Board decision and remanded the matter 
to the Board for development consistent with the parties' 
Joint Motion for Remand (Joint Motion).

A hearing was held on June 25, 2003, by means of video 
conferencing equipment with the appellant in Honolulu, 
Hawaii, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To allow the RO initial consideration of 
the merits of the claim, to obtain additional treatment 
records, and to secure records from the Social Security 
Administration (SSA).

In this case, an October 2002 rating decision granted service 
connection for an anxiety disorder and assigned a 
noncompensable evaluation effective from July 12, 1981, and a 
70 percent disability evaluation effective from April 20, 
1999.  Entitlement to TDIU was also granted effective from 
April 20, 1999.  A letter was sent to the Veteran in October 
2002 notifying him of that decision.  Although the notice 
letter did not specifically indicate that service connection 
had been established since July 12, 1981, a copy of the 
rating decision was also included, which did inform the 
Veteran that service connection and a noncompensable 
evaluation had been granted effective from July 12, 1981.  
The Veteran subsequently submitted a notice of disagreement 
in October 2002 in which he stated that he would like to 
appeal the effective date and believed it should be July 12, 
1981.

The parties to the Joint Motion have agreed that the 
Veteran's notice of disagreement indicates that he was 
unaware that service connection had been granted effective 
from July 12, 1981, which was the day after his discharge.  
As such, they determined that the issue on appeal would be 
more properly characterized as entitlement to an initial 
compensable evaluation for an anxiety disorder prior to April 
20, 1999, to include TDIU.

The Board notes that the issue of entitlement to a higher 
initial evaluation for an anxiety disorder and to TDIU have 
not been adjudicated by the RO.  Indeed, the Veteran has not 
been provided a statement of the case (SOC) providing him 
with all of the pertinent laws and regulations, including the 
rating criteria for mental disorders in effect both prior to 
and after November 7, 1996.  As such, the RO has not 
developed and formally adjudicated the merits of the issue of 
entitlement to a higher initial evaluation for an anxiety 
disorder and to TDIU prior to April 20, 1999.  Therefore, the 
Board finds it necessary to remand the Veteran's claims so 
that the RO may address in the first instance the merits of 
those issues.

In addition, the parties to the Joint Motion noted that the 
Veteran indicated that he may have received treatment at a VA 
facility in Los Angeles, California.  They stated that an 
attempt should be made to clarify whether the Veteran 
received any psychiatric treatment there, and if so, such 
records should be obtained and associated with the claims 
file.

Moreover, the parties to the Joint Motion observed the 
Veteran's report that he was recently awarded benefits from 
the Social Security Administration (SSA).  Under 38 U.S.C.A. 
§ 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims and must be obtained. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, a November 
2002 response from SSA indicated that the Veteran had never 
received such benefits.  The Veteran also stated in April 
2005 that he spoke to SSA and was told that there were no 
such records.  Nevertheless, the RO should take this 
opportunity to determine if there was a recent SSA decision 
to grant benefits.  If so, a copy of that decision and the 
records upon which it was based should be obtained and 
associated with the claims file.

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected anxiety disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  The RO 
should make a specific request for 
medical records from VA facilities in 
Los Angeles, California.

2.  The RO should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision to award 
benefits to the Veteran and the records 
upon which that decision was based.  If 
the search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The RO must develop and formally 
adjudicate the issues of entitlement to 
a higher initial evaluation for an 
anxiety disorder and to TDIU prior to 
April 20, 1999.  When the development 
requested has been completed, the case 
should be reviewed by the RO on the 
basis of additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC should set forth all 
pertinent laws and regulations, 
including the rating criteria for mental 
disorders in effect both prior to and 
after November 7, 1996.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




